DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:

Regarding claim 1, the claim recites “Pb_(k)” in line 5 where --Bb_(k)-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “detection”, and the claim also recites “in particular the detection of people” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saragalia (US 20150319387 A1) in view of Durand (US 2013/0218500 A1).

	Regarding claim 1, Examiner notes the similarity between Applicant’s Figure 2 and Figure 1 of Saragalia. The figures are reproduced below.


    PNG
    media_image1.png
    535
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    560
    614
    media_image2.png
    Greyscale

Figure 1 of Saragalia, left, with active bolometers 104 and blind bolometers 106; Applicant’s Figure 2, right, with active bolometers Bpix_(i,j) and blind bolometers Bb_(k)

	Saragalia discloses a method for processing a raw image characterized by raw measurements Sp(i,j) that are associated with active bolometers Bpix_(i,j) [104] of an imager, which bolometers are arranged in a matrix array of n rows (Li) and m columns (Cj), the imager being at an ambient temperature Tamb (inherent) and furthermore comprising blind bolometers Bb_(k) [106], each blind bolometer Bb_(k) [106] being employed for the differential measurement of the active bolometers Bpix_(i,j) [104] of at least one column of bolometers that is specific thereto, each blind bolometer Bb_(k) [106] advantageously being associated with one single column (Ci) of active bolometers Bpix_(i,j) [108], the method, which is executed by a computer [112] that is provided with a memory [304, 306] (par. [0038]-[0052], fig. 1, 3), comprising the following steps: a) a step of obtaining reference image, with parameters being stored in the memory; and b) a step of determining temperatures actually measured by each of the active bolometers based on the reference image captured in step a) and from the raw measurements (par. [0053]-[0065]).
Saragalia further discloses “Bolometers are well known in the art … having the property that their resistance is modified by the temperature rise of the membrane related to the presence of IR radiation” (par. [0044]).
	However, Saragalia does not expressly disclose the method comprises the following steps: a) a step of calculating the electrical resistances RTc(i,j) and RTc(k), at the temperature Tamb, of the active and blind bolometers, respectively, from their respective electrical resistances RTr(i,j) and RTr(k) at a reference temperature Tr, said resistances being stored in the memory; and b) a step of determining the temperatures TSC(i,j) actually measured by each of the active bolometers Bpix_(i,j) from the electrical resistances calculated in step a) and from the raw measurements Sp(i,j).
	Durand discloses a method comprises the following steps: a) a step of calculating electrical resistances at a temperature of bolometers from their resistances at a reference temperature; and b) a step of determining temperatures actually measured by bolometers from the electrical resistances calculated in step a) and from raw measurements (par. [0105]-[0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Saragalia in view of the teachings of Durand so that the method comprises the following steps: a) a step of calculating the electrical resistances RTc(i,j) and RTc(k), at the temperature Tamb, of the active and blind bolometers, respectively, from their respective electrical resistances RTr(i,j) and RTr(k) at a reference temperature Tr, said resistances being stored in the memory; and b) a step of determining the temperatures TSC(i,j) actually measured by each of the active pix_(i,j) from the electrical resistances calculated in step a) and from the raw measurements Sp(i,j).
	One would have been motivated to do so to gain an advantage recited in Durand of accounting for general and local drift of the bolometers (Durand, par. [0134]).

	Regarding claim 2, Saragalia modified teaches the method according to Claim 1, wherein step a) of calculating the electrical resistances RTc(i,j) and RTc(k), at the temperature Tamb, is executed based on an activation energy Ea representative of the material forming each of the active and blind bolometers Bpix_(i,j) and Bb_(k) (Durand, par. [0105]-[0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the further teachings of Durand.
	One would have been motivated to do so to gain an advantage recited in Durand of accounting for general and local drift of the bolometers (Durand, par. [0134]).

	Regarding claim 3, Saragalia modified teaches the method according to Claim 2, wherein the electrical resistances RTamb(i,j) and RTamb(k) are calculated using the following relationships:

    PNG
    media_image3.png
    37
    342
    media_image3.png
    Greyscale

and

    PNG
    media_image4.png
    55
    316
    media_image4.png
    Greyscale

Durand, par. [0105]-[0135], particularly equation 11:

    PNG
    media_image5.png
    61
    499
    media_image5.png
    Greyscale

).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the further teachings of Durand.
	One would have been motivated to do so to gain an advantage recited in Durand of accounting for general and local drift of the bolometers (Durand, par. [0134]).

	Regarding claim 6, Saragalia modified teaches the method according to claim 1, step a) being preceded by a step a1) of acquiring raw measurements Sp(i,j) with capacitive transimpedance amplifiers (CTIA) [214] that are arranged so that all of the active bolometers Bpix_(i,j) of each column (Cj) and the blind bolometer Bb_(k) with which said column (Cj) is associated are connected to a negative input (E-) of one of the capacitive transimpedance amplifiers (CTIA) [214], the positive input (E+) of said amplifier (CTIA) receiving a reference voltage (Vbus) (Saragalia, par. [0038]-[0050], fig. 2).

	Regarding claim 7, Saragalia modified teaches the method according to claim 6, wherein switching devices, in particular transistors, controlled by the computer are interposed between each of the, active and blind, bolometers and the capacitive transimpedance amplifier (CTIA) to which the latter are connected (Saragalia, par. [0038]-[0050], fig. 2).

	Regarding claim 8, Saragalia modified teaches the method according to claim 7, wherein prior to the implementation of the method, a step of measuring the electrical resistances RTr(i,j) and RTr(k) is executed (Durand, par. [0105]-[0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the further teachings of Durand.
	One would have been motivated to do so to gain an advantage recited in Durand of accounting for general and local drift of the bolometers (Durand, par. [0134]).

	Regarding claim 9, Saragalia modified teaches the method according to claim 8, wherein the determination of the electrical resistance RTr(i,j) and RTr(k) of an active bolometer Bpix_(i,j) of a column (Cj) or of the blind bolometer Bb_(k) with which said column (Cj) is associated comprises a measurement of the current capable of flowing through the bolometer in question (Durand, par. [0105]-[0135]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the further teachings of Durand.
	One would have been motivated to do so to gain an advantage recited in Durand of accounting for general and local drift of the bolometers (Durand, par. [0134]).

	Regarding claim 10, Saragalia modified teaches the method according to claim 9, wherein the measurement of the current capable of flowing through the bolometer in Saragalia, par. [0038]-[0050], fig. 2).

	Regarding claim 11, Saragalia modified teaches a computer program product comprising a non-transitory computer readable medium having a computer program stored thereon, which when executed by a computer, causes the method according to claim 1 to be performed (Saragalia, par. [0038]-[0052]).

	Regarding claim 12, Examiner refers to the rejections of claims 1 and 11 above.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saragalia in view of Durand as applied to claim 1 above, and further in view of Robert (US 2017/0111015 A1).

	Regarding claim 4, Saragalia modified teaches the method according to claim 1, but does not expressly disclose the temperature TSC(i,j) actually measured by an active bolometer Bpix_(i,j) respects the following relationship:

    PNG
    media_image6.png
    38
    497
    media_image6.png
    Greyscale

where: Resp(TC,i,j) is the responsivity of the bolometer; S0,Tamb(ij) is the value output by the active bolometer Bpix_(i,j) for a temperature actually measured equal to the ambient temperature.
	Robert discloses such a relationship (par. [0087]-[0126], especially equation (4)).
Saragalia in view of the teachings of Robert so that the temperature TSC(i,j) actually measured by an active bolometer Bpix_(i,j) respects the following relationship:

    PNG
    media_image6.png
    38
    497
    media_image6.png
    Greyscale

where: Resp(TC,i,j) is the responsivity of the bolometer; S0,Tamb(ij) is the value output by the active bolometer Bpix_(i,j) for a temperature actually measured equal to the ambient temperature.
	One would have been motivated to do so to gain an advantage recited in Robert of improving dynamic range (Robert, par. [0127]).

	Regarding claim 5, Saragalia modified teaches the method according to claim 4, wherein the value S0,Tamb(i, j) associated with an active bolometer Bpix_(i,j) of a column (Cj) is dependent on the difference between the currents l0,pix(i,j) and l0,b(j) capable of flowing through said active bolometer Bpix_(i,j) and the blind bolometer Bb_(k) with which the column (Cj) is associated, respectively, for a temperature actually measured equal to the ambient temperature (par. [0087]-[0126]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the teachings of Robert.	
	One would have been motivated to do so to gain an advantage recited in Robert of improving dynamic range (Robert, par. [0127]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saragalia in view of Durand as applied to claim 12 above, and further in view of Daraio (US 2018/0080830 A1).

	Regarding claim 13, Saragalia modified teaches the use of the imager according to Claim 12 for detection (Saragalia, par. [0003]).
	Saragalia modified does not expressly disclose detection of people in a room.
	Daraio discloses detection of people in a room (Abstract, par. [0187]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saragalia in view of the teachings of Daraio to include detection of people in a room.
	One would have been motivated to do so to permit automatic control of lights in the room to adapt to the presence or absence of people.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884